Citation Nr: 1001764	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  03-05 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUE

Entitlement to an evaluation in excess of 60 percent 
beginning on May 3, 2006 and 30 percent prior thereto for the 
service-connected restrictive lunge disease, previously 
evaluated as pulmonary tuberculosis, chronic far advanced, 
inactive, and restrictive defect.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services





ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk



INTRODUCTION

The Veteran served on active duty from February 1946 to June 
1947.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the RO that continued the rating for the service-connected 
tuberculosis, pulmonary far advanced, inactive, with 
pleuroparenchymal thickening, parenchymal scarring and 
restrictive defect at 30 percent.  

The Board denied the claim for increase in a decision 
promulgated in November 2006.  

In a February 2008 Order, the United States Court of Appeals 
for Veterans Claims (Court) granted a Joint Motion that 
vacated the November 2006 decision and remanded the matter to 
the Board for further development.  

In March 2009, the Board remanded the claim to the RO for 
additional development.  

In a November 2009 rating decision, the RO assigned an 
increased rating of 60 percent for the service-connected lung 
disability, effective on May 3, 2006.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).  

The issue of an increased rating higher than 60 percent 
beginning on May 3, 2006 is being remanded to the RO via the 
Appeal Management Center (AMC) for additional development of 
the record.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  For the period of the appeal prior to May 3, 2006, the 
service-connected lung condition is shown to have been 
productive of a disability picture that more nearly 
approximated that of a DCLO level between 40 percent and 55 
percent of predicted, but not by findings manifested by a 
FEV-1 less than 40 percent of predicted value, FEV-1/FVC less 
than 40 percent or DLCO (SB) less than 40-percent predicted 
or maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), cor 
pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown by Echo or cardiac 
catheterization), episode(s) of acute respiratory failure or 
required outpatient oxygen therapy   



CONCLUSION OF LAW

The criteria for the assignment of a rating of 60 percent, 
but not higher for the service-connected lung disability for 
the period of the appeal prior to May 3, 2006 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7 4.20, 4.96, 
4.97, including Diagnostic Codes 6899, 6845 (2009)  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

The Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim was 
recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

The Board is also aware of the Court's decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), which held that for 
an increased-compensation claim, section 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  

However, this case was recently overturned by the Federal 
Circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. Sept. 4, 2009) (VCAA notice in a claim for increased 
rating need not be "veteran specific" and need not include 
reference to impact on daily life or rating criteria).  

In the March 2005 and March 2009 letters, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to establish entitlement to an increased evaluation 
for his service connected disability, as well as what 
information and evidence must be submitted by the Veteran, 
what information and evidence will be obtained by VA, and the 
need to advise VA of or submit any further evidence that 
pertained to the claim.  

In the March 2009 letter, the RO also advised the Veteran of 
how disability ratings and effective dates were assigned.  
Furthermore, the RO advised the Veteran that to substantiate 
his claim the Veteran should submit evidence as to the nature 
and symptoms of the condition; severity and duration of the 
symptoms; impact of the condition and symptoms on employment 
and daily life.  

The case was thereafter readjudicated in a November 2009 
Supplemental Statement of the Case (SSOC).  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or a supplemental statement of the 
case, is sufficient to cure a timing defect).  

Although the Veteran has not identified or shown that any 
potential errors are prejudicial, the Board finds that any 
arguable lack of full preadjudication notice in this appeal 
has not, in any way, prejudiced the Veteran.  See Shinseki v. 
Sanders, 07-1209 slip op. at 11-12 (April 21, 2009).  Hence, 
the Board finds that the VCAA notice requirements have been 
satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
post service VA treatment records, VA and private 
examinations, statements from the Veteran's representative, 
and the Veteran's own statements.  

Additionally, as the Board will discuss, the Veteran was 
provided with a VA examination in April 2009.  The report of 
this examination reflects that the examiner reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered an appropriate diagnosis and opinion consistent with 
the remainder of the evidence of record.  

The Board therefore concludes that the examination is 
adequate for the purposes of this decision.  See 38 C.F.R. § 
4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran and his representative have not 
contended otherwise.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran has been specifically 
notified of the evidence needed to substantiate the claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and he responded to VA's requests for 
information.  

Any error in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Conway, supra.  As such, there is no 
indication that there is any prejudice to the Veteran in 
considering this matter on the merits.  Id, Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  


Increased Evaluation for a Lung Disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board notes at this point that the Court recently held 
that in claims for increased rating VA must consider that a 
claimant may experience multiple distinct degrees of 
disability, resulting in different levels of compensation, 
from the time the increased rating claim is filed to the time 
a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

With regard to the Veteran's claim for increase, the Board 
has considered all evidence of severity within one year prior 
to when the claim for increased rating was received in April 
2001 and has considered whether "staged ratings" are 
warranted.  The Board's adjudication of that claim, 
accordingly, meets the requirements of Hart.  

Further, in reviewing a claim for a higher rating, VA must 
consider all potential applications of Title 38 C.F.R., 
whether or not raised by the Veteran.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  

Then, based on the facts of the particular case, VA must 
determine which Diagnostic Code(s) (DC) is most appropriate 
for application in the Veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995); Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  

In this case the Veteran's lung disability is rated under DC 
6899, 6845.  38 C.F.R. § 4.97.  

The RO assigned Diagnostic Code 6899 pursuant to 38 C.F.R. § 
4.27, which provides that unlisted disabilities requiring 
rating by analogy will be coded first the numbers of the most 
closely related body part and "99."  See 38 C.F.R. § 4.20.  
The RO determined that the most closely analogous Diagnostic 
Code is 38 C.F.R. § 4.97, Diagnostic Code 6845.  

When rating under DCs 6600, 6603, 6604, 6825-6833 and 6840- 
6845, pulmonary function tests (PFTs) are required except:  
(i) When the results of a maximum exercise capacity test are 
of record and are 15 ml/kg/min or less; if a maximum exercise 
capacity test is not of record, evaluation is based on 
alternative criteria; (ii) when pulmonary hypertension 
(documented by an echocardiogram or cardiac catheterization), 
cor pulmonale, or right ventricular hypertrophy has been 
diagnosed; (iii) when there have been one or more episodes of 
acute respiratory failure; or (iv) when outpatient therapy 
oxygen is required.  38 C.F.R. § 4.96(d)(1).  

If the DLCO (SB) (Diffusion Capacity of the Lung for Carbon 
Dioxide by the Single Breath Method) test is not of record, 
evaluation is based on alternative criteria as long as the 
examiner states why the test would not be useful or valid in 
a particular case.  38 C.F.R. § 4.96(d)(2).  

When the PFTs are not consistent with clinical findings, 
evaluation is based on the PFTs unless the examiner states 
why they are not a valid indication of respiratory functional 
impairment in a given case.  38 C.F.R. § 4.96(d)(3).  

Post-bronchodilator studies are required when PFTs are done 
for disability evaluation purposes except when the results of 
pre-bronchodilator PFTs are normal or when the examiner 
determines that post-bronchodilator tests should not be done 
and states why.  38 C.F.R. § 4.96(d)(4).  

When evaluating based on PFTs, post-bronchodilator results 
are used in applying evaluation criteria in the rating 
schedule unless the post-bronchodilator results were poorer 
than the pre-bronchodilator results, in which case the pre- 
bronchodilator values are used for rating purposes.  38 
C.F.R. § 4.96(d)(5).  

When there is a disparity between the results of different 
PFT FEV-1 (Forced Expiratory Volume in 1 Second) and FVC 
(Forced Vital Capacity), so that the level of evaluation 
would be different depending on which test result is used, 
the test result is used that the examiner states most 
accurately reflects the level of disability.  38 C.F.R. § 
4.96(d)(6).  

Accordingly, after consideration of all factors, the Board 
concludes that the Veteran is appropriately rated under 
Diagnostic Code 6899, 6845.  

In the present case, the evidence showing the current 
severity of the service-connected lung disability consists of 
VA treatment records, VA and private examinations as well as 
the Veteran's own lay statements about his respiratory 
problems.  

A February 2002 urgent care note indicated that the Veteran 
had a thallium study done which showed mild to moderate left 
ventricular dysfunction with an ejection fraction of 40 
percent.  The treating physician diagnosed the Veteran with 
coronary artery disease and likely carotid artery disease.  

In a September 2002 statement, a private physician reported 
that the Veteran chest x-ray study had shown a lot of 
scarring on the left side with a fairly normal appearance on 
the right and relatively normal spirometry and a slight 
reduction in vital capacity of 79 percent of the predicted.  
The report of testing showed an FEV1 of 91 percent of 
predicted.  

In a March 2004 VA Pulmonary Function Test (PFT), the Veteran 
had finding of a FVC or 66 percent of predicted, a FEV1 of 62 
percent of predicted, and FEV1/FVC of 93 percent of 
predicted.  The interpretation was that of moderate 
restrictive pattern

A January 2006 radiology report noted no acute lung 
infiltrates consolidation or pleural effusion, with minimal 
pleural thickening noted at the left upper lung field.  

In a May 3, 2006 VA PFT study, the Veteran had a FVC of 83 
percent of predicted, a FEV1 of 86 of predicted, FEV1/FVC of 
104 percent of predicited and DLCO  of 50 percent of 
predicted).  The examiner noted a mild obstructive pattern, 
mild air trapping, and moderate impairment in DLCO.  

The findings from a July 2006 radiology report showed that 
the heart, main pulmonary arteries, and thoracic aorta were 
grossly unremarkable.  The impression was that of stable left 
pleural calcifications, thickening, and mild volume loss in 
the left lung with stable 3.0 mm nodule right upper lobe.  

An October 2006 VA outpatient treatment record noted an 
impression of no acute lung process.  

A December 2006 radiology report noted stable left pleural 
calcifications, thickening and mild volume loss without any 
lung mass lesions.  A December 2006 progress note indicated 
that the heart, main pulmonary arteries and thoracic aorta 
were unremarkable.  

A June 2007 VA outpatient treatment note indicated that the 
Veteran had been doing very well and continued to have good 
exercise capacity, with low grade dyspnea with a moderate 
level of activity.  

In a January 2009 unidentified PFT study, it was reported 
that variability precluded interpretation of the results.  

A VA PFT study in February 2009 showed that the Veteran had a 
FVC of 81 percent of predicted, a FEV1 of 84 percent of 
predicted and a FEV1/FVC ration of 105 percent of predicted.  

In an April 2009 VA examination, the Veteran reported a 
history of cough that produced mucous.  He reported having 
non-angina chest pain while at rest, dyspnea on moderate 
exertion, fatigue and weakness.  

The chest x-ray studies indicated some pleural calcification 
and pleuroparenchymal scarring of the left hemithorax.  The 
studies further demonstrated that the right lung was well 
expanded and that underlying mild chronic obstructive 
pulmonary disease (COPD) was again noted as well as status 
post coronary artery bypass graft.  There was no acute 
airspace disease and the VA examiner's impression was that of 
"[s]table chest, no acute or active process."  

The April 2009 VA examiner noted that, compared to the May 
2006 PFT, spirometry had not significantly changed.  
Moreover, a diagnosis of inactive tuberculosis status post 
multiple iatrogenic pneumothorax treatments with residual 
calcification and pleuroparenchymal scarring of the left lung 
and COPD was given.  

In comparing the Veteran's symptoms during the period of the 
appeal to the current rating criteria, the Board finds that 
the service-connected lung disability meets the criteria for 
assignment of a 60 percent rating, but no higher prior to May 
3, 2006.  

As noted, the medical evidence for this period, including the 
examination reports and assessments showed a DLCO (SB) of 40 
to 55 percent of predicted, but did not show a FEV-1 less 
than 40 percent of predicted value or a FEV-1/FVC level less 
than 40 percent or DLCO (SB) less than 40-percent of 
predicted or maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory limitation) 
or cor pulmonale (right heart failure) or  right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization) or episode(s) of acute respiratory 
failure or requires outpatient oxygen therapy.  

In fact, the evidence demonstrated that there was no acute 
lung infiltrates, consolidation or pleural effusion, with 
minimal pleural thickening noted at the left upper lung 
field.  It further indicated that the unenhanced heart, main 
pulmonary arteries, and thoracic aorta were grossly 
unremarkable; and that there was no acute lung process.  
Finally, the evidence showed that the Veteran continued to 
have good exercise capacity with low grade dyspnea at a 
moderate level of activity.  

In making this determination the Board has carefully 
considered the Veteran's lay assertions.  The Veteran, as a 
layperson, is competent to report on his symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report on that of which he or she has personal 
knowledge); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a veteran is not competent to offer opinions on 
medical diagnosis or causation).  

Finally, the Board has considered whether staged ratings are 
appropriate under Hart, 21 Vet. App. 505.  Since the evidence 
shows that the Veteran's disability picture has not exceeded 
the criteria for the currently assigned 60 percent rating at 
any time during the course of the appeal prior to May 3, 
2006, staged ratings are not appropriate for this period.  
See Id.   


ORDER

An increased rating of 60 percent, but no more  for the 
service-connected lung disability for the period of appeal 
prior to May 3, 2006is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


REMAND

Because the appropriate pulmonary function testing was not 
preformed to fully evaluate the severity of the service-
connected lung disability in this case, the matter of a 
rating higher than 60 percent beginning on May 3, 2006 must 
once again be returned to the RO for compliance with the 
directives of the Court.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:  

1.  The RO should take appropriate steps 
to contact the Veteran in order to obtain 
information concerning other treatment 
for the service-connected lung disease.  
This should include nonVA-healthcare 
providers.  Based on his response, the RO 
should attempt to obtain clinical records 
from the identified treatment sources.  

The RO should obtain copies of all recent 
VA treatment records referable to the 
service-connected lung disease.  This 
should include any records or statements 
from his treating VA physician concerning 
the current severity of the service-
connected disability.  

The Veteran should be notified that he 
may medical evidence to support his claim 
for increase.  

2.  The RO should schedule the Veteran 
for another VA examination to determine 
the current extent of the service-
connected lung disease.  The claims 
folder should be made available to the 
examiner for review.  All indicated 
testing, including complete pulmonary 
function testing should be performed.  A 
detailed medical history should be 
elicited from the Veteran and recorded in 
the record.  

Based on his/her review of the record, 
the examiner should opine as to the 
current severity of the service-connected 
lung disability in terms of rating 
criteria.  The testing should include the 
percentages of the predicted of DLCO(SB).  

As previously requested, he examiner 
should comment whether the Veteran has 
experience cor pulmonale (right heart 
failure), right ventricular hypertrophy, 
pulmonary hypertension or episodes of 
acute respiratory failure or a level of 
impairment requiring oxygen therapy.  The 
maximum exercise capacity as measured by 
oxygen consumption with cardiac or 
respiratory limitation should be tested.  
If any particular test such as DCLO or 
oxygen capacity studies is not required, 
the examiner should clearly state why 
this is so.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

3.  To help avoid any future remand, the 
RO must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
undertaken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall, supra.  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed appropriate, 
the RO should readjudicate the claim for 
increase in light of all the evidence of 
record.  The RO should consider all 
pertinent evidence and legal authority in 
readjudicating the claim.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative an SSOC that includes 
citation to and discussion of any 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and afford them the 
appropriate time for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


